DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendments filed July 19, 2021, claim 1 introduces the newly added limitations “enhancing contrast in tissue” and “wherein points nearest the k-space center are acquired at a time corresponding to a maximal contrast enhancement” in 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
While information which is well known in the art need not be described in detail in the specification (see, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 
In the complex field of MR pulse sequences, one of ordinary skill in the art would need substantial description to demonstrate possession. One of ordinary skill would not find the instant disclosure to show sufficient specificity to combine spiral trajectories (Fig. 15) with the view ordering process (fan and loop trajectories embodiment of Fig. 12) when the original disclosure never contemplated such. 


Response to Arguments



Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. With respect to the U.S.C. 112(a) new matter rejection, Applicant argues that par. 0077 provides sufficient disclosure for the claimed subject matter, specifically with regard to combining the spiral trajectories with “contrast enhanced MRA” and also par. 00102. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. The stock language of par. 0101 does not teach any elements of the claimed invention nor does it provide any meaningful direction to combine embodiments. Sufficient information must be provided to show that the inventor has possession of the 
While par. 0077 teaches spiral trajectories are used to enhance temporal resolution in a contrast enhanced MRA procedure, par. 0077 does not teach how the contrast is enhanced and remains silent with regard to the claim limitation “wherein points neatest the k-space center are acquired at a time corresponding to a maximal contrast enhancement”. As such, it cannot be relied upon to sufficiently teach the claimed invention.
The examiner’s position is that the limitations “enhancing contrast in tissue” and “wherein points nearest the k-space center are acquired at a time corresponding to a maximal contrast enhancement” are not found in the disclosure to be combined with spiral trajectories. Instead, they pertain to the view ordering process utilizing fan or loop trajectories (Fig. 12C, 12D), of which is a separate and distinct embodiment. 
Also see MPEP 2163.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799